Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-20-00041-CV

                               Priscilla VILLARREAL-TREVINO,
                                             Appellant

                                                v.

                ALL STAR KIDS DAY CARE AND LEARNING CENTER, INC.,
                                     Appellee

                     From the 49th Judicial District Court, Webb County, Texas
                               Trial Court No. 2018CVK001081D1
                          Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: May 6, 2020

DISMISSED FOR LACK OF JURISDICTION

           The trial court signed a final judgment in the underlying cause on December 9, 2019.

Because this is an accelerated appeal, the notice of appeal was due by December 30, 2019. TEX.

R. APP. P. 26.1(b). A motion for extension of time to file the notice of appeal was due on January

14, 2020. TEX. R. APP. P. 26.3. Although appellant filed a notice of appeal on January 6, 2020,

within the fifteen-day grace period allowed by Rule 26.3, she did not file a motion for extension

of time.
                                                                                       04-20-00041-CV


       A motion for extension of time is necessarily implied when an appellant, acting in good

faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day grace

period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v. Dorner,

959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However, the appellant

must offer a reasonable explanation for failing to file the notice of appeal in a timely manner. See

id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C). This court ordered appellant to file a response presenting

a reasonable explanation for failing to file the notice of appeal in a timely manner by April 24,

2020. We advised appellant that failure to respond timely would result in dismissal of this appeal.

See TEX. R. APP. P. 42.3. Appellant did not file a response.

       Accordingly, because appellant did not provide a reasonable explanation for failure to file

a timely notice of appeal, this appeal is dismissed for lack of jurisdiction. See TEX. R. APP. P. 26.3,

10.5(b)(1)(C), 42.3(b), (c); Verburgt, 959 S.W.2d at 615.

                                                   PER CURIAM




                                                 -2-